Citation Nr: 0926535	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from May 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that he has hearing loss traceable to his 
active military service.  Specifically, he states that he was 
exposed to loud noise from gun fire from large guns while 
performing his duties for several years at sea in the United 
States Navy.  The Veteran believes that he developed hearing 
loss as a result of the stated in-service noise exposure.  
Thus, he contends that service connection is warranted.  
According to the Veteran, his hearing loss worsened in recent 
years but he noticed it since his time in military service.  
In a July 2006 statement, the Veteran's wife indicated that 
she noticed the Veteran's hearing loss as early as when they 
were married in 1985.  

Both the Veteran and his wife have stated that the Veteran 
has received treatment from VA at a facility in Miles City, 
Montana, including for hearing loss.  That facility is an 
outpatient clinic associated with the VA Medical Center 
(VAMC) in Fort Harrison, Montana.  No VA treatment records 
have been requested.  Consequently, it is necessary for the 
Board to remand the case so that potentially relevant VA 
treatment records may be obtained.  

Although the Veteran was afforded a VA examination in 
connection with the claim in July 2006, he should be 
scheduled for another VA audiological examination on remand.  
The previous VA examiner found that it is less likely than 
not that the Veteran's hearing loss is the result of military 
service, in part, because it was noted that the Veteran first 
noticed hearing loss in approximately 2000.  The Veteran and 
his wife have since provided statements that the Veteran 
noticed hearing loss much earlier.  The Veteran said that he 
misunderstood the examiner's question about onset; he 
believed the examiner had asked about when the Veteran's 
hearing loss had worsened, not when it was first noticed.  
Another medical opinion should be requested to determine 
whether the Veteran has hearing loss that is attributable to 
his active military service in light of that information and 
any relevant evidence contained in the VA treatment records 
that are obtained.

Accordingly, this case is REMANDED for the following actions:

1. Obtain the Veteran's treatment records 
from the Fort Harrison VAMC and its 
outpatient clinics and associate the 
records with the claim folder.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and onset of any hearing loss.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2008).)  The entire claim file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted.  A detailed history of the 
Veteran's in-service and post-service 
noise exposure should be taken.  With 
respect to any diagnosed hearing loss, 
the examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probabilities that any 
hearing loss is related to the Veteran's 
period of active military service, to 
include the Veteran's stated exposure to 
loud noise from gun fire from large guns.  
The examiner should also address the 
possibility of post-service onset.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

